DELAWARE GROUP® STATE TAX-FREE INCOME TRUST Delaware Tax-Free Pennsylvania Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, and Class C Summary Prospectus dated June 28, 2012 Effective December 28, 2012, the following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Joseph R. Baxter Senior Vice President, Head of Municipal Bond Department, Senior Portfolio Manager May 2003 Stephen J. Czepiel Senior Vice President, Senior Portfolio Manager July 2007 Gregory A. Gizzi Senior Vice President, Senior Portfolio Manager December 2012 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated December 28, 2012.
